Plaintiffs in error, Abraham Benjamin, Joseph Kodic, Robert Bell and Frank Kyzivat, who were judges and clerks of an election held in Chicago, November 8, 1932, were found guilty of contempt of court by the county court of Cook county. The proceedings were had pursuant to the statute (Smith's Stat. 1933, chap. 46, art. 2, sec. 13,) which provides for the summary punishment for misbehavior by judges and clerks of election. The judgments *Page 345 
against the plaintiffs in error have been affirmed by the Appellate Court for the First District and the cause is here on a writ of error.
The question presented by this writ of error is identical with that considered and passed upon in People v. Kotwas, (ante, p. 336.) For the reasons stated in our opinion in that case the writ of error will be dismissed.
Writ dismissed.
Mr. JUSTICE HERRICK, dissenting.
Mr. JUSTICE WILSON took no part in this decision.